DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action has been made FINAL.

Status of the Claims
The status of the claims is as follows:
Claims 17-26, filed on 15 March 2022, are pending.
Claims17, 20 and 24 have been amended
Claims 17-26 have been hereby examined.  

Priority
 	The present application filed on 21 May 2019, is the national phase of PCT application PCT/AU2010/001543 having an international filing date of 18 November 2010, is a continuation of US application number 13/510,511 filed on 20 August 2012. 
Acknowledgment is made of applicant’s foreign priority which claims the benefits of AU 2009905627 filed on 18 November 2009. 
Withdrawn Objections/Rejections
Objection to claims 17, 20 and 24-26 are objected to because of the informalities has been withdrawn in light of the amendments filed 15 March 2022:  
Applicant is also reminded that a proper Sequence Listing is required for all an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. See MPEP 2422.01.
Objection to claims 17, 20, 24, 25 and 26 has been withdrawn in light of the arguments presented on 15 March 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al (May 2007. WO2007049829 A1), Twyman (2004. Host Plants, Systems and expression strategies for molecular farming; in Molecular Farming. Ed. R. Fischer and S. Schillberg. pages 191-216) and Menassa et al (2001. A self-contained system for the f production of plant recombinant interleukin-10. Molecular Breeding 8:177-185). The rejection is repeated for the reasons of record as set forth in the Office action Mailed 21 December 2021, as applied to claims 17-26.  Applicant’s arguments filed 15 March 2022 have been fully considered but they are not persuasive. 

The claims are broadly drawn to a plant cell or an artificial construct containing a nucleic acid encoding an angiogenin wherein the nucleic acid  comprises an C-terminal peptide signal sequence that when expressed as the C-terminus of an angiogenin protein drives angiogenin accumulation to a sub-cellular component selected from ER, peroxisome, nucleus, nucleolus, mitochondrial matrix and vacuole and a nucleotide sequence encoding a functional angiogenin selected from the group consisting of SEQ ID NO: 52, variants of SEQ ID NO: 52 having at least 95% identity to the full length sequence and nucleotide sequences encoding the same amino acid sequence as SEQ ID NO: 52, wherein the C-terminal signal sequence from one or more of the tripeptides  -SKL, -SQL, -SML, -SSL and -SAL; tetrapeptides HDEL, KDEL (SEQ ID NO: 51); or CTPP; or a C-terminal nuclear localization signal, nucleolar localization signal, or mitochondrial targeting signal. The claims are further drawn to a plant cell comprising a nucleotide sequence encoding an C-terminal plant signal peptide that when expressed as the C-terminus of an angiogenin protein drives angiogenin accumulation to a sub-cellular component and a nucleotide sequence encoding an angiogenin protein having RNase and cell-binding activity. The claims are further drawn to an artificial construct for expressing angiogenin in a plant cell comprising an operatively linked to a promoter, a nucleotide sequence encoding an C-terminal plant signal peptide that when expressed as the C-terminus of an angiogenin protein drives angiogenin accumulation in the plant cell to a sub-cellular component and a nucleotide sequence encoding an angiogenin protein having RNase and cell-binding activity. 

Shin et al teach methods for producing recombinant proteins capable of increasing expression rate of target proteins [abstract]. Shin et al teach methods for transforming hosts cells with fusion protein [0017].  Shin et al teach the construction of an expression plasmid for production of angiogenin [Embodiment 7; 0056]
Shin et al also teach an angiogenin amino acid sequence (SEQ ID NO: 32) with 99.9% identity to the nucleic acid (SEQ ID NO: 52) encoding an amino acid. The 0.1% difference between SEQ ID NO: 52 and the sequence of Shin et al is the missing TAG (nucleic acid stop codon) which is not present in the amino acid sequence.  Therefore Shin et al’s amino acid sequence has 100% identity to the nucleic acid sequence  (SEQ ID NO: 52 of the instant application) of the instant application.
	Therefore, after considering Shin et al as a whole, one of ordinary skill in the art would understand that the nucleic acid sequence encoding the angiogenin polypeptide was well known in the art.
	Shin et al do not expressing angiogenin in a plant system.

	Twyman teaches that plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins [page 191, para. 1]. The major benefits of whole plants include the comparatively low cost of large-scale production, the inherent scalability of agricultural systems and the convenience of existing infrastructure for harvesting, processing and distribution [page 191, para. 1]. Proteins produced in plants at 2-10% of the cost of microbial fermentation systems and at 0.1% of the cost of mammalian cell cultures or transgenic animals [page 191, para. 1]. Furthermore, all plant expression platforms have safety benefits over microbial and animal cells because they lack the endotoxins produced by bacterial cells and they do not harbor human pathogens [page 191, para. 2]. Twyman teaches that “given the multitude of benefits listed above, it is not surprising that many of our crop species have been investigated as potential hosts for molecular farming” and that “more than 30 species of plants have now been transformed for the sole purpose of expressing exploiting recombinant proteins” [page 192, para. 2; Table 13.1]. Twyman teaches that tobacco has a long and successful history in molecular farming and that tobacco benefits from well-established gene transfer and regeneration methodologies, and the availability of many robust expression cassettes for the control of transgene expression [page 194, para. 2]. Twyman teaches that the practical advantages of tobacco include its high biomass yield, the wide range of available expression systems and reduced contamination [page 194, para. 2]. Twyman teaches that the first plant-derived recombinant human therapeutic protein, antibody,  vaccine, industrial enzyme and biopolymer was produced in tobacco [page 194, para. 2]. Twyman overviews a number of plant systems used in biopharming and production of proteins [pages 194-205]. Twyman states that by far the predominant system used in molecular farming is the nuclear transgenic plant with the recombinant protein accumulating within the plant tissues [page 205, para. 3; Table 13.2]. Twyman teaches that transgenic plants usually contain foreign DNA incorporated into the nuclear genome [page 206, para. 1]. Twyman teaches that transgenic plants are advantageous because they have a low overall cost of production, the inherent scalability of agricultural systems, the fact that stable transgenic lines are a permanent resource, and the variety of production hosts suitable for different applications [page 206, para. 1]. 
	Twyman teaches that for high-level transcription, the two most important elements are the promoter and the polyadenylation site [page 211, para. 2]. Twyman teaches that in dicot plants, the cauliflower mosaic virus (CaMV) 35S promoter is the most popular choice because it is strong and constitutive and therefore drives high-level transgene expression in leaves, fruits, tubers, roots and any other relevant organs [page 211, para. 2]. Twyman teaches that inducible promoter systems are also valuable assets in molecular farming because transgene expression can be controlled externally [page 211, para. 3]. Twyman teaches that other parts of the expression construct are also important and that a strong polyadenylation signal is required for transcript stability and those from the CaMV 35S transcript, the Agrobacterium tumefaciens nos gene and the pea ssu gene are popular choices [page 211, para. 4]. Twyman further teaches that “one of the most important considerations for the improvement of protein yields is subcellular protein targeting, because the compartment in which a recombinant protein accumulates strongly influences the interrelated processes of folding, assembly and post-translational modifications which contribute to protein stability and hence help to determine the final yield [page 212, para. 2]. Because many plant-derived recombinant proteins under development are human proteins that normally pass through the endomembrane system, this principle can be applied not only to antibodies but also more generally. Antibody expression levels can be increased up to ten times higher if the protein is retrieved to the ER lumen using an H/KDEL C-terminal tetrapeptide tag and although the principles of ER-retention in molecular farming have been established using antibodies, it is likely that they will also apply to many other proteins [page 212, para. 4]. 
	Therefore, after considering Twyman as a whole, one of ordinary skill in the art would understand that the practice of molecular farming was commonly practiced and well understood. One would have understood that the predominant system used in molecular farming is the nuclear transgenic plant with the recombinant protein accumulating within the plant tissues. One would also understand that a number of plant systems can be utilized and that components of the expression cassette used can be manipulated to target the accumulation of proteins to sub-cellular components including the ER. One would also understand that targeting to sub-cellular components like the ER can increase protein expression levels up to ten times higher than those of non-targeted cassettes. 

	Menassa et al teach transforming tobacco cultivars with construct containing an enhanced 35S promoter, interleukin-10 gene, the ER retention sequence KDEL and nos terminator [paras. bridging pages 178 and 179; Figure 1-phIL-10C]. Menassa et al found that when compared with plants expressing the two apoplast-targeted constructs, retention in the ER resulted in an increase of up to 70-fold in concentration of phIL-10 protein in the leaf [page 818, lf. col., para. 1]. 

At the time the invention was made, it would have been obvious to one of ordinary skillin the art to express the nucleic acid sequence encoding an angiogenin (SEQ ID NO: 52) as taught by Shin et al in a transgenic plant as taught by Twyman and Menassa et al.   Twyman teach that transgenic plants can be used to produce numerous protein products and that molecular farming techniques are routine and commonly practice.  Twyman further teach that the expression cassettes are commonly modified to include a promoter, a strong polyadenylation signal (nos gene) and a subcellular protein targeting sequence (KDEL). Twyman teach that targeting the protein to subcellular components can increase protein production up to ten times higher non-targeted cassettes and suggest that this would apply to many other proteins [page 212, para. 4] .  Menassa et al teach transforming tobacco plants with a construct containing a promoter, nucleic acid sequence encoding a protein, KDEL and nos terminator and found that targeting to the ER resulted in an increase of up to 70-fold in concentration of protein [page 818, lf. col., para. 1]. One would have been motivated to express angiogenin and target the protein to a subcellular component in a plant given that angiogenin is a pharmaceutically valuable protein and that protein production in plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins including low cost of large-scale production, the inherent scalability of agricultural systems, safety and the convenience of existing infrastructure for harvesting, processing and distribution (Twyman; page 191, para. 1). One of ordinary skill in the art would have had a reasonable expectation of success given the techniques, modifications, and methodologies of molecular farming were well established and of common practice as taught by Twyman and Menassa et al.  Furthermore, targeting the protein, such as angiogenin, to a sub-cellular component would increase the protein expression levels as compared to those that were not targeted. 

Sequence Alignments
Shin et al amino acid sequence (SEQ ID NO: 32) with 99.9% identity to the nucleic acid (SEQ ID NO: 52 of the instant application). The 0.1% difference is the missing TAG which is the stop codon which would not be transcribed into the amino acid sequence.  Therefore Shin et al’s amino acid sequence has 100% identity to the nucleic acid sequence  (SEQ ID NO: 52) of the instant application.
RESULT 3
US-12-091-291A-32
; Sequence 32, Application US/12091291A
; Publication No. US20090305351A1
; GENERAL INFORMATION
;  APPLICANT: SHIN, HANG-CHEOL
;  APPLICANT:PARK, YEAN-HEE
;  APPLICANT:SONG, HYANG-DO
;  APPLICANT:KIM, EUNG-YOON
;  APPLICANT:CHON, HA-A-RIN
;  APPLICANT:HYUN, HYE-RAN
;  TITLE OF INVENTION: METHOD FOR PREPARING SOLUBLE AND ACTIVE RECOMBINANT
;  TITLE OF INVENTION:PROTEINS USING PDI AS A FUSION PARTNER
;  FILE REFERENCE: 092939-0102
;  CURRENT APPLICATION NUMBER: US/12/091,291A
;  CURRENT FILING DATE: 2009-04-07
;  PRIOR APPLICATION NUMBER: PCT/KR2005/003543
;  PRIOR FILING DATE: 2005-10-24
;  NUMBER OF SEQ ID NOS: 45
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 32
;  LENGTH: 131
;  TYPE: PRT
;  ORGANISM: Bos sp.
US-12-091-291A-32

Alignment Scores:
Length:                 131    
Score:                  695.00         Matches:       124    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            99.9%          Indels:        0      
DB:                     8              Gaps:          0      

US-13-510-511A-3_COPY_73_447 (1-375) x US-12-091-291A-32 (1-131)

Qy          1 CAAGATGACTACAGATACATCCACTTCCTGACCCAGCACTACGATGCCAAACCAAAGGGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          8 GlnAspAspTyrArgTyrIleHisPheLeuThrGlnHisTyrAspAlaLysProLysGly 27

Qy         61 CGGAACGACGAGTACTGCTTCAACATGATGAAGAACCGACGCCTGACCAGACCTTGCAAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         28 ArgAsnAspGluTyrCysPheAsnMetMetLysAsnArgArgLeuThrArgProCysLys 47

Qy        121 GACCGCAACACCTTCATCCACGGCAACAAGAACGACATCAAGGCCATCTGTGAGGACAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         48 AspArgAsnThrPheIleHisGlyAsnLysAsnAspIleLysAlaIleCysGluAspArg 67

Qy        181 AATGGACAGCCTTACAGAGGCGATCTCAGAATCAGCAAGTCTGAGTTCCAGATCACCATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         68 AsnGlyGlnProTyrArgGlyAspLeuArgIleSerLysSerGluPheGlnIleThrIle 87

Qy        241 TGCAAGCATAAAGGAGGTTCCTCCCGGCCTCCATGCCGGTACGGAGCCACAGAAGACTCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         88 CysLysHisLysGlyGlySerSerArgProProCysArgTyrGlyAlaThrGluAspSer 107

Qy        301 AGAGTCATTGTTGTCGGCTGTGAGAATGGCTTGCCCGTCCACTTTGATGAGTCCTTTATC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        108 ArgValIleValValGlyCysGluAsnGlyLeuProValHisPheAspGluSerPheIle 127

Qy        361 ACTCCACGCCAC 372
              ||||||||||||
Db       128 ThrProArgHis 131

Response to Applicants’ Arguments dated 15 March 2022
Applicants urge that Shin describes methods of using E. coli to produce functionally active mammalian proteins, including angiogenin, by incorporating a gene encoding a fusion partner into the vector encoding the target protein. Applicants urge that shin presents a viable alternative that teaches away from the resent invention, namely, to counteract the cellular infrastructure rather than to strategically and advantageously utilize the cellular infrastructure.  Applicants further urge that Shin teaches the use of an exogenous chaperone to attain a viable protein product. Applicants urge that given the conflicting nature of the two methodologies, the skilled person would not incorporate the teachings of Shin to design a viable system for producing recombinant proteins in plants. Applicants urge that the teachings of Twyman and Menassa highlight the risk associated with using a pathogenic species to produce recombinant proteins for human use and given this fact, the skilled addressee would not have been motivated to combine the teachings of shin with those of Twyman and/or Menassa. Applicants urge that the teachings of Shin direct the informed user away from incorporating the disclosed angiogenin sequence into transgenic plant models. [response pages 5-7].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the Office Action dated 21 December 2021 and above, Shin et al teach an angiogenin amino acid sequence (SEQ ID NO: 32) with 99.9% identity to the nucleic acid (SEQ ID NO: 52) encoding an amino acid. The 0.1% difference between SEQ ID NO: 52 and the sequence of Shin et al is the missing TAG (nucleic acid stop codon) which is not present in the amino acid sequence.  Therefore Shin et al’s amino acid sequence has 100% identity to the nucleic acid sequence  (SEQ ID NO: 52 of the instant application) of the instant application. And after considering the teachings of Shin et al as a whole, one of ordinary skill in the art would understand that the nucleic acid sequence encoding the angiogenin polypeptide was well known in the art. After considering Twyman as a whole, one of ordinary skill in the art would understand that the practice of molecular farming was commonly practiced and well understood. One would have understood that the predominant system used in molecular farming is the nuclear transgenic plant with the recombinant protein accumulating within the plant tissues. One would also understand that a number of plant systems can be utilized and that components of the expression cassette used can be manipulated to target the accumulation of proteins to sub-cellular components including the ER. One would also understand that targeting to sub-cellular components like the ER can increase protein expression levels up to ten times higher than those of non-targeted cassettes. Menassa et al teach transforming tobacco cultivars with construct containing an enhanced 35S promoter, interleukin-10 gene, the ER retention sequence KDEL and nos terminator [paras. bridging pages 178 and 179; Figure 1-phIL-10C]. Menassa et al found that when compared with plants expressing the two apoplast-targeted constructs, retention in the ER resulted in an increase of up to 70-fold in concentration of phIL-10 protein in the leaf [page 818, lf. col., para. 1]. 
At the time the invention was made, it would have been obvious to one of ordinary skillin the art to express the nucleic acid sequence encoding an angiogenin (SEQ ID NO: 52) as taught by Shin et al in a transgenic plant as taught by Twyman and Menassa et al.   Twyman teach that transgenic plants can be used to produce numerous protein products and that molecular farming techniques are routine and commonly practice.  Twyman further teach that the expression cassettes are commonly modified to include a promoter, a strong polyadenylation signal (nos gene) and a subcellular protein targeting sequence (KDEL). Twyman teach that targeting the protein to subcellular components can increase protein production up to ten times higher non-targeted cassettes and suggest that this would apply to many other proteins [page 212, para. 4] .  Menassa et al teach transforming tobacco plants with a construct containing a promoter, nucleic acid sequence encoding a protein, KDEL and nos terminator and found that targeting to the ER resulted in an increase of up to 70-fold in concentration of protein [page 818, lf. col., para. 1]. One would have been motivated to express angiogenin and target the protein to a subcellular component in a plant given that angiogenin is a pharmaceutically valuable protein and that protein production in plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins including low cost of large-scale production, the inherent scalability of agricultural systems, safety and the convenience of existing infrastructure for harvesting, processing and distribution (Twyman; page 191, para. 1). One of ordinary skill in the art would have had a reasonable expectation of success given the techniques, modifications, and methodologies of molecular farming were well established and of common practice as taught by Twyman and Menassa et al.  Furthermore, targeting the protein, such as angiogenin, to a sub-cellular component would increase the protein expression levels as compared to those that were not targeted. 
	Therefore, the combination of Shin et al, Twyman and Menassa et al teach each and every limitation the present claims.

Applicants urge that Twyman broadly discloses the assorted methodologies available to the skilled person for developing transgenic plants, and therefore, the teachings may be considered a representation of the common general knowledge at the priority date. Applicants urge that the teachings of Twyman imply that a single recombinant protein could not be manufactured at comparable levels by different plant species or transformation techniques. Applicants further urge that Twyman teaches that transgenic plants are associated with low yields of recombinant proteins and that the yield is further impacted by the targeted sub-cellular sequestration locale. [response page 6-7].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated by the Applicants, Twyman does give an overview of molecular farming and the techniques practiced by the skilled artesian. However, Twyman teaches that plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins [page 191, para. 1]. Twyman further presents motivation of why one would want to express protein, including mammalian proteins, in a plant system. Twyman teaches the major benefits of whole plants include the comparatively low cost of large-scale production, the inherent scalability of agricultural systems and the convenience of existing infrastructure for harvesting, processing and distribution [page 191, para. 1]. Proteins produced in plants at 2-10% of the cost of microbial fermentation systems and at 0.1% of the cost of mammalian cell cultures or transgenic animals [page 191, para. 1]. Furthermore, all plant expression platforms have safety benefits over microbial and animal cells because they lack the endotoxins produced by bacterial cells and they do not harbor human pathogens [page 191, para. 2]. Therefore, Twyman teaches why expressing proteins in plants systems are better than bacterial systems and goes on to say that “given the multitude of benefits listed above, it is not surprising that many of our crop species have been investigated as potential hosts for molecular farming” and that “more than 30 species of plants have now been transformed for the sole purpose of expressing exploiting recombinant proteins” [page 192, para. 2; Table 13.1]. Twyman teaches that tobacco has a long and successful history in molecular farming and that tobacco benefits from well-established gene transfer and regeneration methodologies, and the availability of many robust expression cassettes for the control of transgene expression [page 194, para. 2]. Twyman teaches that the practical advantages of tobacco include its high biomass yield, the wide range of available expression systems and reduced contamination [page 194, para. 2]. Twyman teaches that the first plant-derived recombinant human therapeutic protein, antibody,  vaccine, industrial enzyme and biopolymer was produced in tobacco [page 194, para. 2]. Twyman overviews a number of plant systems used in biopharming and production of proteins [pages 194-205]. Twyman states that by far the predominant system used in molecular farming is the nuclear transgenic plant with the recombinant protein accumulating within the plant tissues [page 205, para. 3; Table 13.2]. Twyman teaches that transgenic plants usually contain foreign DNA incorporated into the nuclear genome [page 206, para. 1]. Twyman teaches that transgenic plants are advantageous because they have a low overall cost of production, the inherent scalability of agricultural systems, the fact that stable transgenic lines are a permanent resource, and the variety of production hosts suitable for different applications [page 206, para. 1]. 
	Twyman teaches a number of  limitations as claimed as being are important that for high-level transcription, including the promoter and the polyadenylation site [page 211, para. 2]. Twyman teaches that in dicot plants, the cauliflower mosaic virus (CaMV) 35S promoter is the most popular choice because it is strong and constitutive and therefore drives high-level transgene expression in leaves, fruits, tubers, roots and any other relevant organs [page 211, para. 2]. Twyman teaches that inducible promoter systems are also valuable assets in molecular farming because transgene expression can be controlled externally [page 211, para. 3]. Twyman teaches that other parts of the expression construct are also important and that a strong polyadenylation signal is required for transcript stability and those from the CaMV 35S transcript, the Agrobacterium tumefaciens nos gene and the pea ssu gene are popular choices [page 211, para. 4]. Twyman further teaches that “one of the most important considerations [emphasis added] for the improvement of protein yields is subcellular protein targeting, because the compartment in which a recombinant protein accumulates strongly influences the interrelated processes of folding, assembly and post-translational modifications which contribute to protein stability and hence help to determine the final yield [page 212, para. 2]. Because many plant-derived recombinant proteins under development are human proteins that normally pass through the endomembrane system, this principle can be applied not only to antibodies but also more generally. Antibody expression levels can be increased up to ten times higher if the protein is retrieved to the ER lumen using an H/KDEL C-terminal tetrapeptide tag and although the principles of ER-retention in molecular farming have been established using antibodies, it is likely that they will also apply to many other proteins [page 212, para. 4]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protein yield) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are drawn to a plant cell (or plant part) and an artificial construct containing a functional angiogenin (DEQ ID NO: 52), a promoter and a plant signal peptide.  The fact that Twyman teaches that protein production in certain plant systems may be associated with low yield is not pertinent to the claims at hand. 
	The teachings of Twyman, in combination with those of Shin and Menassa, that teach each and every limitation of the claimed invention.

Applicants urge that the present invention related to the surprising discovery that a single recombinant protein may be produced at comparable yields following minor adjustments to the nucleic acid structure of the gene encoding that protein. Applicants urge that the most surprising, recombinant angiogenin was produced by a transgenic plant species, Trifolium repens, at levels rivaling that of bovine milk, a leading nutritional source of the protein. Applicants urge that Twyman and Menassa teach away from adapting a nucleotide sequence encoding angiogenin to be incorporated in multiple (edible) crops, particularly seeds or tubers. [response page 7].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protein yield; multiple, edible crops; tubers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are drawn to a plant cell (or plant part) and an artificial construct containing a functional angiogenin (DEQ ID NO: 52), a promoter and a plant signal peptide.  The claims state that the plant cell is optionally [emphasis added] part of a plant callus, plant, seed or other plant part, therefore being a part of a seed or tuber or any other edible plant part is optional. The only limitation that is require is a plant cell. Furthermore, there is no mention of yield or a comparison of yields obtained from other systems. 

Applicants urge that functional vectors encoding angiogenin for use in monocots and dicots are shown to have 80.7% sequence similarity and provide similar utility in producing recombinant angiogenin. Applicants further urge that the vectors are shown to produce functional angiogenin in a variety of plant species and by using a variety of transfection modalities. [response page 7].
These arguments have been carefully considered but are not deemed persuasive In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 80.7%, a variety of plant species and a variety of transfection modalities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are drawn to a plant cell or artificial construct contain a nucleotide sequence encoding a functional angiogenin protein selected from the group consisting of SEQ ID NO: 52, variants of SEQ ID NO: 52 having at least 95% identity to the full length sequence and nucleotide sequences encoding the same amino acid sequence as SEQ ID NO: 52. Shin et al also teach an angiogenin amino acid sequence (SEQ ID NO: 32) with 99.9% identity to the nucleic acid (SEQ ID NO: 52) encoding an amino acid. The 0.1% difference between SEQ ID NO: 52 and the sequence of Shin et al is the missing TAG (nucleic acid stop codon) which is not present in the amino acid sequence.  Therefore Shin et al’s amino acid sequence has 100% identity to the nucleic acid sequence  (SEQ ID NO: 52 of the instant application) of the instant application.
Like the present invention, Twyman teaches that “given the multitude of benefits listed above, it is not surprising that many of our crop species have been investigated as potential hosts for molecular farming” and that “more than 30 species of plants have now been transformed for the sole purpose of expressing exploiting recombinant proteins” [page 192, para. 2; Table 13.1]. Twyman teaches that tobacco has a long and successful history in molecular farming and that tobacco benefits from well-established gene transfer and regeneration methodologies, and the availability of many robust expression cassettes for the control of transgene expression [page 194, para. 2]. Twyman teaches that the practical advantages of tobacco include its high biomass yield, the wide range of available expression systems and reduced contamination [page 194, para. 2]. Twyman teaches that the first plant-derived recombinant human therapeutic protein, antibody,  vaccine, industrial enzyme and biopolymer was produced in tobacco [page 194, para. 2]. Twyman overviews a number of plant systems used in biopharming and production of proteins [pages 194-205]. Given the fact that molecular farming is commonly practiced and utilized in numerous species, one would have reasonable expectation of success in at least one species transformed with the construct as taught by Shin, Twyman and Menassa. 

Applicants urge that Menassa describes that many crops are being investigated for use in molecular farming, but it is not yet clear which crop platform is best. Applicants suggest that clearly Menassa is teaching that for a given protein, there exists a single suitable crop and that this teaches away from the present invention wherein the production of angiogenin is exemplified using multiple crops. 
These arguments have been carefully considered but are not deemed persuasive. It appears that this recitation is taken out of context. Menassa. In the cited paragraph, Menassa is reviewing the advantages and disadvantages of different plant species in molecular farming. To reduce environmental contamination using a construct containing mammalian recombinant constructs, Menassa expressed the construct in a tobacco plant.  Menassa does not explicitly teach against using the construct in other plants, however, the goal of this teaching is to express the construct in a plant without the possibly of the transgene spreading via pollen or seed. Again, the use in “multiple crops” is not explicitly stated in the claims and the claims are drawn to plant cell or artificial construct contain a nucleotide sequence encoding a functional angiogenin protein. Therefore, the construct as taught by the combination of Shin, Twyman and Menassa expressed in a tobacco plant meets all the limitation as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-26 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of copending Application No. 16/820,051 (reference application) in view of Twyman (2004. Host Plants, Systems and expression strategies for molecular farming; in Molecular Farming. Ed. R. Fischer and S. Schillberg. pages 191-216) . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both the instant and co-pending applications are drawn to a plant cell or an artificial construct comprising a signal sequence that when expressed drives angiogenin accumulation in the plant cell to a sub-cellular component. Both applications are drawn to a nucleotide sequence encoding a functional angiogenin selected from the group consisting of SEQ ID NO: 52, variants of SEQ ID NO: 52 having at least 95% identity to the full length sequence and nucleotide sequences encoding the same amino acid sequence as SEQ ID NO: 52.  The difference in scope between the instant and co-pending applications is the terminal in which the signal peptide sequence is attached.  In the instant application the peptide is on the C-terminal and in the co-pending application the signal peptide is on the N-terminal.
However, peptides targeting subcellular components are well known in the art and commonly employed to direct protein products to specific organelles.  Twyman teaches that “one of the most important considerations for the improvement of protein yields is subcellular protein targeting, because the compartment in which a recombinant protein accumulates strongly influences the interrelated processes of folding, assembly and post-translational modifications which contribute to protein stability and hence help to determine the final yield [page 212, para. 2]. Because many plant-derived recombinant proteins under development are human proteins that normally pass through the endomembrane system, this principle can be applied not only to antibodies but also more generally. Antibody expression levels can be increased up to ten times higher if the protein is retrieved to the ER lumen using an H/KDEL C-terminal tetrapeptide tag and although the principles of ER-retention in molecular farming have been established using antibodies, it is likely that they will also apply to many other proteins [page 212, para. 4]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the methods of co-pending ‘051 and to include C-terminal plant signal sequences that target protein production to subcellular organelles, including the ER.  Twyman teach that the expression cassettes are commonly modified to include a promoter, a strong polyadenylation signal (nos gene) and a subcellular protein targeting sequence (KDEL). Twyman teach that targeting the protein to subcellular components can increase protein production up to ten times higher non-targeted cassettes and suggest that this would apply to many other proteins [page 212, para. 4]. One would have been motivated to express angiogenin and to target the protein to a subcellular component in a plant, including the ER given that angiogenin is a pharmaceutically valuable protein and that protein production in plants have numerous advantages over traditional expression technologies for the large-scale production of recombinant proteins including low cost of large-scale production, the inherent scalability of agricultural systems, safety and the convenience of existing infrastructure for harvesting, processing and distribution (Twyman; page 191, para. 1). One of ordinary skill in the art would have had a reasonable expectation of success given the techniques, modifications, and methodologies of molecular farming were well established and of common practice as taught by Twyman.  Furthermore, targeting the protein, such as angiogenin, to a sub-cellular component including the ER would increase the protein expression levels as compared to those that were not targeted. 
The two application have the same inventive entity and are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicants’ Arguments dated 15 March 2022
Applicants state that without conceding the propriety of the rejection and since this is a provisional rejection, no action is presently required.[response page 8].
These arguments have been carefully considered by are not deemed persuasive. As stated in M.P.E.P. 804 II.B.2, “the analysis employed with regard to nonstatutory double patenting is “similar to, but not necessarily the same as, that undertaken under 35 U.S.C. 103.”  Further, “Any nonstatutory double patenting rejection made under the obviousness analysis should make clear: (A) the differences between the inventions defined by the conflicting claims; and (B) the reason why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent.” The Examiner explained the differences between the inventions and stated why the claims at issue would have been an obvious variation of the invention defined in a claim in the patent.  As stated in the M.P.E.P.I.B.1, “a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.”

Conclusion
No claim is allowed.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN M REDDEN/Primary Examiner, Art Unit 1661